UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                            Submitted November 21, 2005*
                             Decided September 27, 2006

                                        Before

                     Hon. KENNETH F. RIPPLE, Circuit Judge

                     Hon. DANIEL A. MANION, Circuit Judge

                     Hon. DIANE P. WOOD, Circuit Judge

No. 05-2258

JAMES BEDREE,                                 Appeal from the United States District
    Plaintiff-Appellant,                      Court for the Northern District of
                                              Indiana, Fort Wayne Division
      v.
                                              No. 1:04-CV-427 TLS
IVAN A. LEBAMOFF, individually
and in his official capacity, et al.,         Theresa L. Springmann,
      Defendants-Appellees.                   Judge.


                                        ORDER

       James Bedree filed a pro se action under 42 U.S.C. §§ 1983, 1985, and 1986,
alleging that a number of state court judges, lawyers, city officials, and one of his
nephews conspired to violate his constitutional rights in connection with probate
proceedings involving his late sister’s estate. His complaint comprises seven
allegations, which we will attempt briefly to encapsulate. He claims that: (1) he
was deprived of certain real estate properties deeded to him by his late sister when


      *
        After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 05-2258                                                                     Page 2

one of the defendants prevailed in an “action” to void the deeds by blackmailing his
only witness to prevent him from testifying; (2) he lost his business when another of
the defendants evicted him from his “operating business property”; (3) the same
defendant prevailed against him in a civil fraud “action” using evidence she
obtained through an unlawful search and seizure of his financial records; (4) his
nephew, the current personal representative of his sister’s estate, breached his
fiduciary duty by submitting fraudulent claims for attorney’s fees to the probate
court; (5) the probate commissioner deprived him of due process by failing to allow
him notice and a hearing before making decisions on attorney’s fees and the
appointment of an attorney for the estate; (6) he was arrested and imprisoned for
failing to remedy building code violations on property he claimed he did not own;
and (7) he was deprived of due process when one of the judicial defendants enjoined
him from filing further state lawsuits against persons involved in the previous
proceedings without permission of the court.

       The district court disposed of this matter in two stages: first, it granted the
state court judges’ motion to dismiss based on absolute judicial immunity; then
after giving Bedree an opportunity to amend his complaint, the court dismissed the
complaint as to the rest of the defendants under the Rooker-Feldman doctrine.
Rooker-Feldman prohibits the lower federal courts from reviewing decisions of the
state courts in civil matters. See Dist. of Columbia Court of Appeals v. Feldman,
460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923). Recent
decisions by the Supreme Court and, since then, this court, require further
examination of some of the issues raised by the plaintiff. For the reasons that
follow, we remand the case for further consideration in the district court.

       We note initially that the district court erred in dismissing some of the
defendants on the ground of immunity before completing its Rooker-Feldman
analysis. Where Rooker-Feldman applies, the district court cannot reach any
affirmative defenses. Taylor v. Fed. Nat’l Mortgage Ass’n, 374 F.3d 529, 535 (7th
Cir. 2004); Garry v. Geils, 82 F.3d 1362, 1365 (7th Cir. 1996). But our principal
concern is the validity of the district court’s jurisdictional dismissal.

       Bedree argues, invoking the Supreme Court’s opinion in Exxon Mobil Corp. v.
Saudi Basic Indus. Corp., 544 U.S. 280 (2005), that dismissal of his claims was
error because the probate proceedings were ongoing and thus without a “final
judgment” on which to predicate Rooker-Feldman. He has a point, to a limited
extent. Exxon Mobil, which clarified the scope of the Rooker-Feldman doctrine only
one day after the district court issued its final order in this case, held that
application of Rooker-Feldman is limited to situations in which “the losing party in
state court filed suit in federal court after the state proceedings ended.” Id. at 291.
Such litigation is prohibited because authority to review a state court’s judgment is
vested solely in the Supreme Court. Id. at 292. At least two of Bedree’s
No. 05-2258                                                                      Page 3

claims—the breach of fiduciary duty claim and the due process claim against the
probate commissioner—do not fall within this criterion because it is plain from the
face of his complaint that they involve matters at issue in the continuing probate
proceedings. Such matters, we have recently held, are outside the scope of Rooker-
Feldman because they cannot be said to be “the subject” of a state court judgment.
Jones v. Brennan, No. 04-3528, 2006 WL 2337610, at *1 (7th Cir. Aug. 14, 2006).

        But this does not mean that the district court had jurisdiction over these
claims. The claim against the probate commissioner confronts another
jurisdictional bar: the probate exception to federal jurisdiction. The probate
exception “reserves to state probate courts the probate or annulment of a will and
the administration of a decedent’s estate.” Marshall v. Marshall, 126 S. Ct. 1735,
1748 (2006); see also Jones, 2006 WL 2337610, at *1. As we said in Jones, this
exception is as applicable to federal-question cases like this one as it is to the
diversity cases in which it is usually invoked. See Jones, 2006 WL 2337610, at *1.
And Bedree’s request for the district court to remedy what he perceives as errors in
the state court’s administration of the estate, like the plaintiff’s request in Jones, is
equivalent to asking the district court to take over administration of the estate. Id.
at *3. This violates the probate exception even under the Supreme Court’s
narrowed construction of the exception in Marshall. See Marshall, 126 S. Ct. at
1748 (limiting probate exception to proscribe only "disturb[ing] or affect[ing] the
possession of property in the custody of a state court") (internal citation and
quotation omitted); Jones, 2006 WL 2337610, at *3. The breach of fiduciary duty
claim, on the other hand, is not barred by the probate exception because it need not
necessarily affect the administration of the estate. See Marshall, 126 S. Ct. at 1748;
Jones, 2006 WL 2337610, at *3. But it is a state law claim, and as such cannot by
itself support federal jurisdiction. See Jones, 2006 WL 2337610, at *4.

       At least some of Bedree’s claims, though, are barred by Rooker-Feldman. His
challenge to the state court’s injunction against filing further lawsuits, which was
issued in the context of proceedings against his nephew, certainly is. Rooker-
Feldman applies to any judgment based on proceedings in a state court of a judicial
nature, see Feldman, 460 U.S. at 482, and we have held that imposition of filing
restrictions is a judicial action, see In re Chapman, 328 F.3d 903, 904 (7th Cir. 2003)
(per curiam). In addition, we strongly suspect that the various “action[s]” Bedree
refers to in his complaint are independent though related suits. If so, as long as
they proceeded to final judgment before he filed his suit in the district court, they
will be independently subject to Rooker-Feldman. It is not enough, as he suggests,
that the probate proceedings are in some sense the “primary matter” at issue.

       However, the district court did not analyze its application of Rooker-Feldman
with sufficient specificity, nor is there enough information in the record to allow us
to determine whether to apply Rooker-Feldman (or the probate exception) to
No. 05-2258                                                                      Page 4

Bedree’s remaining claims. And we are dubious about the application of Rooker-
Feldman to his claim that he was arrested and imprisoned, which appears to
involve a criminal conviction. See Freidline v. Civil City of South Bend, 733 N.E.2d
490, 494 (Ind. Ct. App. 2000) (noting that “[h]istorically, violations of municipal
ordinances [such as building codes] have been deemed civil if there is only a
monetary penalty, but criminal with full constitutional safeguards if imprisonment
is or can be imposed”). Rooker-Feldman is confined to civil matters. See Crestview
Vill. Apartments v. United States Dep’t of Hous. and Urban Dev., 383 F.3d 552, 556
(7th Cir. 2004); Zurich Am. Ins. Co. v. Super. Ct. for the State of Cal., 326 F.3d 816,
821 (7th Cir. 2003). Accordingly, we will leave the remaining claims to be sorted
out by the district court on remand in accordance with the guidance we have given
in this order and in our opinion in Jones.

       The judgment is VACATED and REMANDED for further proceedings in the
district court.